2018 UT App 238



               THE UTAH COURT OF APPEALS

                 DANIELLE MARIE HARTVIGSEN,
                         Appellant,
                             v.
                 RICHARD MYERS HARTVIGSEN,
                          Appellee.

                            Opinion
                        No. 20160069-CA
                    Filed December 28, 2018

            Fourth District Court, Provo Department
                 The Honorable Lynn W. Davis
                         No. 064402132

          Danielle Marie Hartvigsen, Appellant Pro Se 1
           Richard Myers Hartvigsen, Appellee Pro Se

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
in which JUDGES JILL M. POHLMAN and DIANA HAGEN concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     This is an appeal from a district court’s division of
property and award of alimony in the aftermath of a contentious
divorce between Danielle Marie Hartvigsen and Richard Myers
Hartvigsen. 2 Danielle contends that the court abused its
discretion when it imputed income to her, declined to accept her
claimed expenses at face value, and credited Richard’s



1. Assisted by Leslie W. Slaugh.

2. As is our practice in cases where both parties share a last
name, we refer to the parties by their first names with no
disrespect intended by the apparent informality.
                     Hartvigsen v. Hartvigsen


unrebutted testimony about his intent to convey real property to
himself and Danielle as joint tenants. Danielle also contends that
she was denied due process. We affirm.


                        BACKGROUND

¶2     Danielle and Richard married in 1995 and separated in
2005. Danielle filed for divorce in 2006, and in 2007 the district
court entered a bifurcated decree of divorce, granting the
divorce but reserving all other issues for later decision. After
extensive litigation, a trial was held in 2012, and a supplemental
decree of divorce was entered awarding Danielle a total property
award of more than $1 million and alimony of $1,000 per month.
Danielle filed several post-trial motions, including a motion for
new trial which were denied in December 2015. Danielle
appeals.


            ISSUES AND STANDARDS OF REVIEW

¶3     Danielle first argues that the district court’s alimony
award was insufficient because the court exceeded its discretion
by imputing income to her and in assessing her needs. We
“review a district court’s alimony determination for an abuse of
discretion” and will not disturb its alimony ruling “as long as
the court exercises its discretion within the bounds and under
the standards [set by Utah appellate courts] and has supported
its decision with adequate findings and conclusions.” Dahl v.
Dahl, 2015 UT 79, ¶ 84 (quotation simplified).

¶4      Danielle next argues that because Richard transferred a
home that he purchased before marriage to the couple as joint
tenants, the district court erred in determining that the home
should be considered Richard’s separate property. “Generally,
district courts have considerable discretion concerning property



20160069-CA                     2               2018 UT App 238
                     Hartvigsen v. Hartvigsen


distribution in a divorce proceeding and their determinations
enjoy a presumption of validity.” Id. ¶ 119 (quotation
simplified). Accordingly, we will reverse only when “a clear and
prejudicial abuse of discretion is demonstrated.” Id. (quotation
simplified). In reviewing the district court’s decision, “we will
not set aside findings of fact, whether based on oral or
documentary evidence, unless they are clearly erroneous, and
we give due regard to the district court’s superior position from
which to judge the credibility of witnesses.” Id. ¶ 121.

¶5      Finally, Danielle asserts that the district court erred in
refusing to grant her motion for new trial because misstatements
by Richard in the pretrial phase precluded her from obtaining
funds necessary to hire an attorney and resulted in a denial of
due process. “Generally, we afford trial judges wide latitude in
granting or denying rule 59 motions . . . . Consequently, we
generally disturb a trial court’s grant or denial of a rule 59
motion only if it constitutes an abuse of discretion.” Sanpete Am.,
LLC v. Willardsen, 2011 UT 48, ¶ 28, 269 P.3d 118. Furthermore,
we will not reverse a denial of a motion for new trial unless the
appellant can demonstrate a reasonable likelihood that the
outcome would have been different in the absence of the alleged
error. See Pullham v. Kirsling, 2018 UT App 65, ¶ 38, 427 P.3d 261.


                           ANALYSIS

                           I. Alimony

¶6    Danielle first asserts that the district court’s alimony
award should be reversed because the court abused its discretion
in imputing income to her and in calculating her needs. 3


3. Danielle also challenges the court’s calculation of Richard’s
income. Specifically, she claims that the court should have
                                                   (continued…)


20160069-CA                     3               2018 UT App 238
                     Hartvigsen v. Hartvigsen


However, in light of the supporting evidence and the district
court’s articulated findings, Danielle’s various arguments fail to
convince us that the court abused its discretion.

A.    Imputation of Income

¶7     Danielle first contends that “imputing income to [her] as a
practicing attorney was an abuse of discretion” because she “had
not worked as an attorney for nearly 19 years” and because
“there was no competent evidence that a person with her
experience could obtain employment as an attorney.”

¶8     In calculating an alimony award, a court must consider,
among other things, the recipient’s ability to produce income.
See Utah Code Ann. § 30-3-5(8)(a)(ii) (LexisNexis Supp. 2010) 4.
When an individual “has no recent work history or [his or her]
occupation is unknown, income shall be imputed at least at the
federal minimum wage for a 40–hour work week.” See id. § 78B-
12-203(7)(c) (LexisNexis 2012). The court may impute greater
income upon entering “specific findings of fact as to the
evidentiary basis for the imputation.” Id. (governing the



(…continued)
considered Richard’s W-2 for 2004. Danielle has not
demonstrated that this argument was preserved. See Utah R.
App. P. 24(a)(5). In fact, it does not appear that the disputed W-2
was admitted into evidence by the district court; we have not
been able to locate the W-2 in the record on appeal, and Danielle
does not provide a record citation to where the W-2 may be
found. We therefore do not address this claim further. See id. R.
24(a)(8); id. R. 24(a)(12)(C); id. R. 24(e).

4. Because the language of some statutes have changed, we cite
to the version of the statutes in effect at the time of trial.




20160069-CA                     4               2018 UT App 238
                    Hartvigsen v. Hartvigsen


imputation of income for child support purposes). 5 Such
imputation “shall be based upon employment potential and
probable earnings as derived from employment opportunities,
work history, occupation qualifications, and prevailing earnings
for persons of similar backgrounds in the community, or the
median earning for persons in the same occupation in the same
geographical area as found in the statistics maintained by the
Bureau of Labor Statistics.” Id. § 78B-12-203(7)(b).

¶9      The court heard extensive evidence related to Danielle’s
ability to produce income, including her education and the range
of potential salaries for individuals with similar educational
achievements. Danielle earned a juris doctor from Stanford Law
School in 1988 and a master’s degree in wildlife biology from
Brigham Young University in 1996. She received scholarships for
both her legal and wildlife biology education. Danielle was
admitted to the Utah State Bar in 1990 and worked at two law
firms immediately after that. Her employment at the later firm
was terminated in 1993.

¶10 A vocational expert retained by Richard testified that
there were “260 annual openings for attorneys in the state of
Utah metro area” 6 and that the entry-level annual salary for an
attorney in the Provo/Orem area at the time of trial was between
$61,318.40 and $70,886.40. The expert did not know how many
applicants there were for the 260 attorney positions but admitted
that the competition was “keen.” The expert also testified that

5. “Although this section of the Utah Code addresses imputation
for the purposes of child support, it is also relevant to
imputation in the alimony context.” Fish v. Fish, 2010 UT App
292, ¶ 14 n.5, 242 P.3d 787.

6. The expert explained that the term “state of Utah metro area”
referred to the region between Provo and Ogden.




20160069-CA                    5               2018 UT App 238
                     Hartvigsen v. Hartvigsen


the entry-level annual salary for a wildlife biologist began at
$40,788.80. Danielle did not present any contrary expert
testimony.

¶11 The court ultimately imputed $50,000 in annual income to
Danielle, identifying this sum as an “average” based on the
vocational evaluator’s testimony that Danielle could earn
between $40,788.80 and $70,886.40. The court also made several
findings about Danielle’s ability to work as an attorney. For
example, it found that Danielle’s “lack of success as a lawyer
was due to her failure to keep up with billable hours” but that
“[t]his does not mean [she] is incapable of employment in a law
job.” The court pointed to evidence of Danielle’s demonstrated
negotiating and organizational capabilities, finding that her
“testimony about her inability to be employed is not credible
and she is fully employable.” The court also noted the half-
hearted efforts Danielle made to seek assistance from the Utah
Department of Rehabilitation and to pursue mediation training
and employment, ultimately finding that her “efforts to become
self-sufficient have been inadequate.”

¶12 On appeal, Danielle raises several objections to the district
court’s income imputation, namely that the vocational expert’s
testimony failed to establish that she could obtain employment
as an attorney, that the court erred in concluding that her efforts
to obtain employment had been inadequate, and that the court
failed to judge her ability to earn against “persons of similar
backgrounds in the community.” See id. § 78B-12-203(7)(b).

¶13 Danielle first argues that “[t]here was no competent
evidence that [she] could obtain employment as an attorney,”
because “there was no evidence concerning the number of
qualified applicants” for the available positions. She concedes
that the vocational expert testified that there were “260 annual
openings for attorneys” but highlights the expert’s admission
that he did not know how many applicants there were for those



20160069-CA                     6               2018 UT App 238
                     Hartvigsen v. Hartvigsen


jobs. She suggests that in the absence of evidence of the number
of applicants, the evidence of the existence of job openings was
insufficient to support the court’s findings.

¶14 Danielle cites no authority supporting this proposition.
Nor does this argument seem reasonable on these facts.
Imputation, by definition, contemplates a degree of speculation.
Indeed, the statute allows courts to impute income “based upon
employment potential and probable earnings.” See id. § 78B-12-
203(7)(b) (emphases added). And “[n]either the statute nor any
case law of which we are aware requires trial witnesses to
identify a position with a specific employer that meets a spouse’s
employment needs.” Bond v. Bond, 2018 UT App 38, ¶ 11, 420
P.3d 53.

¶15 Perhaps more importantly, Danielle did not present any
evidence that the number of applicants overwhelmed the
number of available jobs such that she had no reasonable
likelihood of securing employment as an attorney. 7 Thus, the
only affirmative evidence before the court was that there were
260 job openings for lawyers in the Utah metro area each year
and that “the entry level wage for an attorney” in the area was
between $61,318.40 and $70,886.40. While the expert noted that
the job market was tight, there was no evidence suggesting that

7. Danielle cites one case for the proposition that, when
determining “a recipient’s ‘income and resources,’ [the
government] must ensure that any such income or resources
‘actually exist,’ be not ‘fictitious’ or ‘imputed,’ and ‘be actually
on hand or ready for use when it is needed.’” See Heckler v.
Turner, 470 U.S. 184, 200 (1985). But that case concerned public
assistance from the government, not alimony. Moreover, the
quoted language was describing a Social Security Board “policy
statement applicable to various aid programs” and was not a
legal holding by the Court. Id.




20160069-CA                     7                2018 UT App 238
                      Hartvigsen v. Hartvigsen


the odds of Danielle securing one of the 260 jobs were so low as
to make her ability to earn the imputed income improbable. We
think the unrebutted evidence before the district court was
sufficient to support the finding that, in light of her education,
Danielle could reasonably be expected to earn $50,000 annually
as an attorney. See Dahl v. Dahl, 2015 UT 79, ¶ 121 (noting that it
is the province of the fact finder to weigh competing evidence
and that “we will not set aside findings of fact . . . unless they are
clearly erroneous”).

¶16 Danielle also challenges the court’s finding that her efforts
to obtain employment were inadequate. Although not required
to impute income, a finding of “voluntary unemployment or
underemployment may be relevant when considering whether a
party is concealing income or shirking in his or her efforts to
earn income.” Reller v. Argenziano, 2015 UT App 241, ¶ 33, 360
P.3d 768 (quotation simplified). Danielle asserts that she was not
voluntarily or willfully unemployed because she had applied for
jobs in 1993 but had been unsuccessful in finding employment as
an attorney.

¶17 According to Danielle, the court’s analysis should be
limited to considering what she did “immediately after
termination, not 19 years later.” However, she again does not
provide any authority to support this proposition. Danielle
asserts that she “applied for 2 jobs per week for up to a year after
she was fired in January of 1993.” But her inability to secure
employment as an attorney in 1993 is not dispositive of her
ability to do so nineteen years later. Danielle’s termination and
unsuccessful job search nearly two decades before the court’s
ruling simply do not demonstrate clear error in the finding that
she “has made no credible efforts to become employed or self-
sufficient in the seven years since the parties’ separation.”

¶18 Danielle also argues that it was unreasonable for the court
to determine that she could find work as an attorney when she



20160069-CA                      8                2018 UT App 238
                     Hartvigsen v. Hartvigsen


had not worked as an attorney for the past nineteen years. In
support of this assertion, she cites Spencer v. Utah State Bar, 2012
UT 92, 293 P.3d 360, in which the Utah Supreme Court enforced
the Utah State Bar’s requirement that an out-of-state applicant to
the Utah Bar have practiced for three out of the preceding five
years in order to be admitted without taking the Utah bar
examination. See id. ¶¶ 16–18. Danielle argues that like the
attorney in Spencer, she does not satisfy the three-out-of-the-last-
five years rule and therefore is incapable of finding employment
as an attorney in Utah. But that rule applied to out-of-state
attorneys who wished to practice in Utah without taking and
passing the Utah bar examination. See id. ¶¶ 9–13. In contrast,
Danielle did take and pass the Utah bar examination. And there
is no rule preventing attorneys who have passed that
examination from activating their licenses and practicing law
simply because they have not practiced law recently. Indeed, the
absence of a rule to that effect suggests the opposite; it appears
that in the view of the Utah State Bar, attorneys are
presumptively competent to practice law in Utah, even if they
have not practiced law recently, so long as they have passed the
Utah bar examination and are eligible to be licensed.

¶19 Finally, Danielle argues that the court “did not properly
apply [the] legal standard” for imputation of income because it
failed to consider “prevailing earnings for persons of similar
background in the community.” See Utah Code Ann. § 78B-12-
203(7)(b). Danielle asserts that the “similar background”
requirement means that the court should have considered only
the prevailing earnings of “attorney[s] who had been fired from
their only law jobs, had not been able to find a job while
applying for 2 per week for a year [after termination,] and hadn’t
worked in that occupation for over 19 years.” Danielle provides
no reasoned analysis to support her assertion.

¶20 It is a well-recognized canon of statutory interpretation
that “we presume that the legislature used each word


20160069-CA                     9                2018 UT App 238
                     Hartvigsen v. Hartvigsen


advisedly.” Bylsma v. R.C. Willey, 2017 UT 85, ¶ 64 n.115, 416
P.3d 595 (quotation simplified). Here, the legislature employed
the term “similar” rather than “identical” or “same.” We
presume that this choice reflects the legislature’s intent not to
limit a consideration of prevailing earnings to individuals with
identical backgrounds. We therefore see no error in the district
court’s consideration of the prevailing earnings of “persons of
similar background” as opposed to “persons of identical
background.” See Utah Code Ann. § 78B-12-203(7)(b).

¶21 Further, Danielle fails to acknowledge the ways in which
the district court did take her background into account and even
demonstrated leniency in its imputation. Although Danielle had
several years of work experience as an attorney—albeit dated
experience—the court based its imputation on salaries for entry-
level attorneys. And even then, the court imputed only $50,000 of
annual income to Danielle, more than $10,000 less than the low
end of the vocational expert’s estimate of attorney salaries. Thus,
Danielle’s assertion that the court failed to assess her potential
income based on others of similar backgrounds is not supported
by the record.

¶22 In short, none of the objections Danielle raises
demonstrate that the district court exceeded its discretion in
imputing income to her.

B.    Determination of Need

¶23 Danielle next contends that the district court abused its
discretion in determining the amount of her needs. In calculating
an alimony award, courts are required to consider, among other
things, “the financial condition and needs of the recipient
spouse.” Utah Code Ann. § 30-3-5(8)(a)(i) (LexisNexis Supp.
2010). Generally, courts are expected to assess need based on the
standard of living existing at the time of the parties’ separation.
See id. § 30-3-5(8)(c).



20160069-CA                    10               2018 UT App 238
                     Hartvigsen v. Hartvigsen


¶24 In evaluating Danielle’s needs, the court found that her
“monthly needs . . . are overstated and bear no relation to her
historical needs or standard of living as of the date of
separation” and that her “claimed need exceeds [Richard]’s take-
home income earned during the parties’ marriage.” The court
called out a number of expenses that it considered to be
overstated. It also found that Danielle’s “testimony regarding
finances and expenses is not credible,” that “[s]he failed to
provide any credible evidence regarding expenses,” and that her
evidence contradicted itself. The court contrasted this with
Richard’s testimony regarding the marital standard of living,
which it deemed to be “credible, detailed and specific.”

¶25 We defer to the factfinder’s advantaged position to weigh
conflicting evidence and testimony, and we will not set aside
findings of fact so long as evidence supports them. See Dahl v.
Dahl, 2015 UT 79, ¶ 121; Bonnie & Hyde, Inc. v. Lynch, 2013 UT
App 153, ¶ 18, 305 P.3d 196. Danielle’s evidence of her financial
needs was largely limited to her testimony and was generally
unsupported by documentation. Yet, rather than address the
district court’s credibility determination, on which its assessment
of her needs largely rested, Danielle asks us to reconsider the
reasonableness of her expenses. We decline to do so, because she
has failed to demonstrate that the district court exceeded its
discretion in its credibility determination, or even to address that
determination. Moreover, in fashioning an alimony award,
Danielle fails to address the district court’s consideration of the
extensive support Richard provided Danielle from the date of
the parties’ separation to the trial, the large property settlement
Danielle received in the divorce, and the court’s finding that
Danielle wrongly diverted marital funds from the parties’ joint
accounts at the time of their separation.

¶26 Because the district court did not exceed its discretion in
imputing income to Danielle and in calculating her need, we
decline to disturb its alimony award.


20160069-CA                     11               2018 UT App 238
                     Hartvigsen v. Hartvigsen


          II. Richard’s Intent and Presumption of Gift

¶27 Danielle next contends that the district court erred by
ruling that certain real property, owned solely by Richard before
the marriage, remained his individual property despite being
subsequently conveyed to Richard and Danielle as joint tenants.
While a “transfer of otherwise separate property to a joint
tenancy with the grantor’s spouse is generally presumed to be a
gift,” Bradford v. Bradford, 1999 UT App 373, ¶ 22, 993 P.2d 887, it
“is not conclusive [evidence] that a gift has been made.” Jesperson
v. Jesperson, 610 P.2d 326, 328 (Utah 1980). Generally, the gift
must be “coupled with an evident intent to do so [to] effectively
change[] the nature of that property to marital property.”
Bradford, 1999 UT App 373, ¶ 22. And “[t]he trial judge has wide
discretion in the division of marital property (a matter of equity)
and [the court’s] findings will not be disturbed unless the record
shows there has been an abuse of discretion.” Jesperson, 610 P.2d
at 328.

¶28 The two cases cited above are illustrative of the
central role intent plays in dividing marital property.
In Jesperson, the district court found that despite the fact that
the parties’ property was held in joint tenancy, “there was
no intention by Plaintiff to create a one-half property interest
in Defendant, nor any expectation by Defendant that he
had received a one-half property interest.” Id. The Utah
Supreme Court upheld the district court’s finding in light of
the court’s “wide discretion in the division of marital
property.” Id. In contrast, in Bradford, this court held that
real property that a husband had conveyed to himself and
his wife as joint tenants was marital property because
the husband himself testified that he “intended at that time
to give a one-half interest in the home to his wife” and
nothing in the record indicated otherwise. See Bradford, 1999
UT App 373, ¶ 24.




20160069-CA                     12               2018 UT App 238
                       Hartvigsen v. Hartvigsen


¶29 In this case, Richard owned the property in question prior
to the marriage but then conveyed it to himself and Danielle as
joint tenants. At the divorce trial, Richard was asked why the
house had been retitled jointly:

      Q.     Okay. You heard [Danielle] testify that the
      Woodland Hills house was titled jointly. How did
      that occur?

      A.     Ahhh, I believe it was several months after
      we were married she demanded that I put her
      name on the deed for the Woodland Hills house.
      She claimed that if I wouldn’t do that she was
      going to leave me and leave the marriage.

      Q.      So you acquiesced in that?

      A.      I did.

      Q.     Did you intend for            your   premarital
      contribution to be a gift to her?

      A.      No, I didn’t.

      ...

      Q.     Do    you      consider     your premarital
      contribution [of the Woodland Hills house
      proceeds] to be a gift to [Danielle]?

      A.      No, I don’t.

      Q.      Do you consider it a gift to the marriage?

      A.      No.

¶30 The court explained in its ruling on Danielle’s motion for
new trial that “there was no evidence of intent by [Richard] to


20160069-CA                      13               2018 UT App 238
                     Hartvigsen v. Hartvigsen


change the nature of his separate property contributions to
marital property” and that the court had therefore exercised its
equitable discretion to award Richard his premarital property. 8
In light of Richard’s testimony that he added Danielle’s name to
the deed for the property only because Danielle threatened to
leave him if he did not and the lack of any additional evidence,
apart from the transfer itself, indicating that Richard intended to
make a gift of the property, we conclude that the district court
did not exceed its discretion in determining that Richard’s
property retained its premarital character.

                         III. Due Process

¶31 Finally, Danielle contends that she “was denied due
process by [Richard’s] misstatements to the court regarding
financial matters, which resulted in [Danielle] having inadequate
support to employ counsel” because the district court refused to
release funds from the estate to her. She claims that this was a
denial of due process and that the district court therefore should
have granted her motion for new trial.

¶32 First, we are skeptical of Danielle’s claim that the funds
she had prior to trial were insufficient for her to hire legal
counsel. Danielle concedes that in addition to her temporary
alimony award, 9 the court released $10,000 to each party on two
separate occasions. And the parties further stipulated to a release


8. Danielle was also awarded premarital assets in the amount of
$8,482.

9. At the outset of the divorce proceedings, the commissioner
made a temporary award of $3,915 per month, of which half was
child support and half was alimony. In arriving at this amount,
the commissioner imputed to Danielle an after-tax income of
$1,850 per month.




20160069-CA                    14               2018 UT App 238
                     Hartvigsen v. Hartvigsen


of another $10,000 to each party. We also doubt Danielle’s claim
that she was utterly helpless in preparing for trial without an
attorney, as she is herself an attorney, having both graduated
from Stanford Law School and passed the Utah bar examination.

¶33 In any event, Danielle has failed to adequately brief this
issue. See Utah R. App. P. 24(a)(8) (“The argument must explain,
with reasoned analysis supported by citations to legal authority
and the record, why the party should prevail on appeal.”). She
claims to have been denied due process but fails to discuss any
legal standards regarding due process. Her argument appears to
assume that she had a due process right to representation by
counsel in the divorce proceedings, but she provides no legal
support for that proposition. See, e.g., State v. Young, 853 P.2d
327, 354 (Utah 1993) (noting that there is generally “no right to
counsel in a civil case”). 10 She also makes cursory reference to
the “doctrine of unclean hands” but fails to discuss this doctrine
or explain how it applies in the context of her due process
argument. Instead of supporting her due process claim with
reasoned legal analysis, Danielle peppers her brief with
conclusory statements asserting that various actions by Richard
and the court “denied her due process.” The rest of her
argument consists of a list of complaints regarding the
limitations she faced in preparing her case without an attorney
in light of her claimed disabilities.

¶34 Essentially, Danielle’s argument asks us to hold that she
was denied due process simply because she was not able to
prepare her case in the manner that she would have preferred
and because the court’s rulings did not come out in her favor.
This does not establish an adequate basis for a due process

10. We note that Danielle does not allege the court refused to
allow her to be represented by counsel at her own expense. In
such a case, our analysis would be different.




20160069-CA                    15               2018 UT App 238
                      Hartvigsen v. Hartvigsen


claim, and we therefore conclude that Danielle has failed to carry
her burden of persuasion on this issue. 11


                          CONCLUSION

¶35 The district court’s factual findings supporting its
imputation of income to Danielle and its assessment of her needs
were supported by sufficient evidence and not clearly erroneous.
Similarly, the court did not exceed its discretion by crediting
Richard’s testimony regarding his separate premarital property
and awarding him a credit for the value of that property.
Further, we reject Danielle’s due process claims because she has
failed to adequately brief them. 12 Accordingly, we affirm the


11. Danielle also includes three claims regarding the adequacy of
the record in her briefing of this issue. In all three, she essentially
argues that a new trial should be granted due to the district
court’s failure to record certain post-trial proceedings. We reject
these claims because Danielle did not show “that the issue was
preserved” or provide a “statement of grounds for seeking
review of an issue not preserved.” See Utah R. App. P. 24(a)(5).
Moreover, as the appellant, Danielle bears the burden of
establishing a record adequate to support her claims on appeal.
See, e.g., Reperex, Inc. v. May’s Custom Tile, Inc., 2012 UT App 287,
¶ 13, 292 P.3d 694; see also Utah R. App. P. 11(e)(2). This burden
entails either providing a transcript of the relevant hearings or,
where no transcript can be made, reconstructing the proceedings
through the participants’ affidavits. See id. R. 11(g); see also
Ajinwo v. Chileshe, 2018 UT App 39, ¶ 3, 420 P.3d 51. Danielle has
not done the latter, and thus unable to carry her burden on
appeal of showing prejudicial error.

12. Danielle requests an award of fees on appeal. As she has not
prevailed on appeal, we deny this request. See Leppert v. Leppert,
                                                   (continued…)


20160069-CA                      16                2018 UT App 238
                      Hartvigsen v. Hartvigsen


district court’s findings and conclusions and its denial of
Danielle’s motion for new trial. 13




(…continued)
2009 UT App 10, ¶ 29, 200 P.3d 223. Also, Danielle is a pro se
litigant and therefore not entitled to fees. See White v. White, 2017
UT App 140, ¶ 37, 402 P.3d 136.

13. To the extent that we have not addressed other points or
subpoints raised in Danielle’s briefs, we have determined that
they lack merit and decline to separately analyze them. See Lucas
v. Wells Fargo Bank, NA, 2013 UT App 117, ¶ 14 n.4, 302 P.3d
1240; see also Centennial Pointe Owners’ Ass’n v. Onyeabor, 2009 UT
App 325U, para. 1 n.1 (declining to address some of a pro se
appellant’s “inadequately briefed arguments”); Delta Delta Delta
v. Theta Phi House Corp., 2009 UT App 133U, para. 5 n.1 (“Other
issues raised by [the appellant] are without merit, and we
decline to analyze them in detail.”).




20160069-CA                     17               2018 UT App 238